Motion for reargument of motion for leave to appeal to the Court of Appeals referred to the court that rendered the decision on the prior motion. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ. Motion for reargument of motion granted, and on reargument the order of tMs court dated February 5, 1940 [ante, p. 1054], is vacated and set aside and the motion for leave to appeal to the Court of Appeals is granted, on condition that witMn ten days from the entry of the order hereon appellant deposit with the clerk of the Supreme Court, Westchester county, to the credit of tMs action, pending the determination of the appeal by the Court of Appeals, all rents heretofore due and unpaid; rents wMch hereafter become due to be similarly deposited. In the alternative, the appellant, witMn ten days from the entry of the order hereon, may file an undertaking, with corporate surety, embodying the foregoing conditions or may make some other arrangement, satisfactory to the respondent, with respect to such rents. The following question is certified: “ Was the order dismissing the first and second counterclaims contained in the defendant’s answer, on the ground that they do not state facts sufficient to constitute a cause of action, properly made?” If the decision of the Court of Appeals be adverse to the appellant, its time to plead over as to the second counterclaim is extended until ten days after the determination by the Court of Appeals. In the event of appellant’s failure to comply with the foregoing the motion is demed. [See ante, p. 968.] Present —■ Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.